Citation Nr: 0723264	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-32 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a grant for automobile and/or adaptive 
equipment



REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1980 to 
March 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied the benefit sought.  

The veteran moved to Alabama during the pendency of the 
appeal and is now represented by a service organization in 
that state.

In his timely substantive appeal, received in July 2006, the 
veteran indicated that he wished to be scheduled for a 
personal hearing before the Board via videoconference, and in 
January 2007 the Board remanded the case to the RO for that 
purpose.  

The Board's action in January 2007 also finally adjudicated a 
number of issues that had been merged (entitlement to service 
connection for disabilities of the left hip, left knee, and 
left ankle; evaluation of the service-connected right knee 
disability; and, initial evaluation of the service-connected 
lumbosacral strain); the issue characterized on the title 
page is the only issue remaining before the Board.

The veteran subsequently failed without good cause to appear 
at a videoconference hearing scheduled in July 2007, and his 
request for hearing is accordingly deemed to be withdrawn.


FINDINGS OF FACT

1.  The veteran has not asserted, and the evidence does not 
show, that he has loss of use of either hand or permanent 
visual impairment in both eyes as a result of a service-
connected disability.

2.  The veteran does not have ankylosis of one or both knees, 
or ankylosis of one or both hips, or loss of use of either 
foot as a result of a service-connected disability.


CONCLUSION OF LAW

The criteria for financial assistance in acquiring an 
automobile and adaptive equipment, or for acquiring adaptive 
equipment only, are not met.  38 U.S.C.A. §§ 3901, 3902 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.308 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  VCAA and its implementing regulations include, upon 
the submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A.  
§ 5103A; 38 C.F.R. § 3.159(c).  

In connection with the claim on appeal, the veteran and his 
representative have been notified of the reasons for the 
denial of the claim, and have been afforded the opportunity 
to present evidence and argument with respect to the claim.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist.  

The veteran applied for the benefits claimed on a VA Form 21-
4502 (Application for Automobile or other Conveyance and 
Adaptive Equipment under 38 U.S.C. 3901-3904) that clearly 
listed the qualifying criteria: loss of foot, loss of hand, 
loss of use of foot, loss of use of hand, and/or permanent 
impairment of vision.

The Board accordingly finds that the veteran was advised of 
the evidence required to support his claim.

The Board also finds that the veteran has been advised of 
what evidence, if any, will be obtained that the claimant, 
and what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In April 2005, December 2005, and April 2006 the Appeals 
Management Center (AMC) sent the veteran letters in 
conjunction with the merged issues on appeal.  That letters 
advised the veteran that VA is responsible for getting 
relevant records held by any Federal agency, to include 
military records, VA medical records, and records from the 
Social Security Administration (SSA).  The letters also 
stated that VA would make reasonable efforts to help get 
records held by any non-Federal entity.  

The April 2005 letter specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated above, 
the RO gave the veteran notice of what was required to 
substantiate the claim on appeal, and the veteran was 
afforded opportunity to submit such information and/or 
evidence prior to issuance of the Statement of the Case (SOC) 
in July 2006.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  Hence, 
the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's relevant VA, non-VA, and Social Security 
Administration records have been obtained.  Neither the 
veteran nor his representative has identified, and the file 
does not otherwise indicate, that there are any other VA or 
non-VA medical providers having additional existing records 
that should be obtained before the claim is adjudicated.  

The veteran has been advised of his entitlement to a hearing 
before the RO's hearing officer and/or before the Board, but 
he failed without good cause to appear to testify at a 
videoconference hearing that had been scheduled before the 
Board at his request.  He has also been afforded appropriate 
VA medical examination.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's proceeding, at this 
juncture, with an appellate decision on the claim herein 
decided.  
 
II.  Analysis

Entitlement to an automobile and/or adaptive equipment may be 
granted when the veteran's service-connected disabilities 
result in loss, or permanent loss of use, of at least one 
foot or one hand, or for permanent impairment of vision in 
both eyes, with central visual acuity of 20/200 or less in 
the better eye with corrective glasses.  38 U.S.C.A. 
§ 3901(a); 38 C.F.R. § 3.808(a).  

The law also provides that entitlement to adaptive equipment 
only may be granted for ankylosis of one or both knees, or 
one or both hips, due to a service-connected disability.  
38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b).

The veteran is currently service-connected for the following 
disabilities: residuals of right knee injury, rated as 30 
percent disabling; degenerative changes in the right knee, 
rated as 10 percent disabling; and, lumbosacral spine pain 
associated with residuals of right knee injury, rated as 20 
percent disabling.  His combined evaluation for service-
connected compensation is 50 percent.

The veteran does not assert, and the evidence does not show, 
that he has any qualifying service-connected impairment of 
vision or loss of use of either hand.  Rather, he asserts 
that he should be entitled to an adaptive van because he was 
issued a wheelchair, an ankle splint, and a long leg brace by 
the VA Medical Center.  

As the veteran bases his claim on disorder of the lower 
extremities, the question before the Board is whether the 
veteran's service-connected disabilities result in loss, or 
permanent loss of use, of at least one foot (for entitlement 
to an automobile) or ankylosis of at least one hip or knee 
(for entitlement to adaptive equipment only).

Loss of use of a foot is held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump below the knee with use of a 
suitable prosthetic appliance; the determination is made on 
the basis of actual remaining function, whether the acts of 
balance, propulsion, etc. could be equally well accomplished 
by an amputation stump with prosthesis.  Extremely 
unfavorable complete ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity by 3-1/2 inches or more, will 
constitute loss of use of the foot involved.  Finally, 
complete paralysis of the external popliteal nerve (common 
peroneal) with consequent foot drop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of that nerve are taken as loss of use 
of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.

In support of his claim, the veteran cites a March 2005 VA 
neurology clinic treatment note in which the physician 
recorded that the veteran's limitations of movement would 
require elevator access and would restrict the veteran to a 
wheelchair; accordingly, the veteran would require wheelchair 
access at any future employment or school environment.  
However, the veteran was currently able to rise from a 
sitting position; his motor strength was normal in the left 
lower extremity and reduced but not paralyzed in the right 
lower extremity.  There is no indication in the treatment 
note that either foot was functionally useless.   

Thereafter, the veteran had a VA orthopedic examination in 
April 2006.  Although the veteran used a motorized wheelchair 
he was able to arise from his wheelchair and ambulate around 
the room, albeit with a limp.  The service-connected right 
knee had limited range of motion due to pain but was not 
ankylosed.  Neurologic examination of the right lower 
extremity demonstrated generalized weakness compared to the 
left, but not paralysis.  The veteran complained of pain in 
the nonservice-connected left hip, but the hip was not 
ankylosed, and the examiner stated that the left hip bursitis 
was not likely related to either of the service-connected 
disabilities.  Similarly, the veteran complained of pain in 
the left knee and ankle, but the examiner stated that it was 
not likely that the left knee or ankle pain were related to 
the service-connected disabilities.  Reflexes were intact in 
both knees and both ankles, and there is no indication of 
foot drop or loss of function of either foot.

Based on review of the evidence above, the Board finds no 
evidence the veteran's service-connected lumbar spine and 
right knee disabilities result in permanent loss of use of at 
least one foot, as "loss of use" is defined in 38 C.F.R. §§ 
3.350(a)(2), 4.63.  Accordingly, the criteria for grant of an 
automobile are not met.

The Board also finds that there is no evidence the veteran's 
service-connected disabilities result in ankylosis of a hip 
or a knee.  Accordingly the criteria for grant of adaptive 
equipment only are not met.

In arriving at this decision the Board in no way minimizes 
the veteran's difficulties in being restricted to a 
wheelchair by his service-connected right knee and lumbar 
spine disabilities.  However, entitlement to an automobile 
and/or to adaptive equipment is predicated on specific 
conditions (loss of use of at least one foot or ankylosis of 
at least one knee or one hip) that are not shown in this 
case.

Accordingly, the claim for automobile and/or adaptive 
equipment must be denied.

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A grant for automobile and/or adaptive equipment is denied.




____________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


